Citation Nr: 0729802	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for cardiomyopathy with 
heart failure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension, peripheral neuropathy, 
and cardiomyopathy with heart failure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this case for additional development 
of relevant medical evidence.  VA has established service 
connection for the veteran's diabetes mellitus.  The veteran 
reports that he has chronic hypertension, peripheral 
neuropathy affecting his lower extremities, and 
cardiomyopathy with a history of heart failure.  He contends 
that each of those disabilities was caused by his diabetes.  
He explained his contentions in a July 2007 videoconference 
hearing before the undersigned Acting Veterans Law Judge.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

The veteran's service medical records do not reflect 
cardiovascular or neurological complaints, nor any findings 
of cardiovascular disease or neuropathy during service.  The 
veteran reports that his hypertension was diagnosed in about 
1974, at about the same time that he was diagnosed with 
diabetes.  The veteran, who is a physician, asserts that the 
hypertension is connected to the diabetes.  In a March 2004 
VA medical examination, the examining physician expressed the 
opinion that the veteran's hypertension was not caused by his 
diabetes.  In the 2007 hearing, the veteran raised questions 
about the adequacy of the 2004 examination.  The Board will 
remand the issue for a new VA examination, to include review 
of the veteran's claims file, and an opinion regarding the 
likelihood that current hypertension was caused by the 
service-connected diabetes.

On private neurological evaluation in September 2002, the 
examiner found that pain and weakness in the veteran's right 
lower extremity was consistent with peripheral neuropathy.  
In the March 2004 VA examination, the examiner found 
peripheral vascular disease, but not peripheral neuropathy, 
affecting the veteran's lower extremities.  The examiner 
opined that lower extremity symptoms were related to 
atherosclerotic occlusive disease, and not to diabetic 
neuropathy.  In the 2007 hearing, the veteran reported errors 
made by the VA examiner, and raised questions about the 
accuracy of the examination findings.  He asserted that he 
had not been adequately checked for peripheral neuropathy.  
The Board will remand the issue for a new VA examination and 
file review, to determine whether the veteran currently has 
peripheral neuropathy, and, if so, to obtain an opinion as to 
the likelihood that diabetes caused the peripheral 
neuropathy.

The veteran has reported that he was treated in 1990 for 
cardiomyopathy, with heart failure, and that a biopsy was 
performed at that time.  Records from private hospital 
treatment in 1999 and 2000 note a history of a diabetic 
congestive cardiomyopathy.  In the report of the 2004 VA 
examination, the examiner noted normal echocardiograms in 
2001 and 2004, and indicated that the past cardiomyopathy was 
in remission or had resolved.  In the 2007 hearing, the 
veteran stated that his treating internist had stated that 
the cardiomyopathy could not be assumed to have permanently 
resolved.  The Board will remand the issue for a new VA 
examination to clarify whether the veteran has current 
cardiomyopathy or residuals thereof, and to obtain an opinion 
as to the likelihood that diabetes caused any such disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA cardiology examination to address the 
likely etiology of current hypertension 
and cardiomyopathy, or residuals of 
cardiomyopathy.  The examiner must be 
provided with the veteran's claims file 
for review.  Any necessary tests or 
studies should be performed.  The examiner 
should indicate whether the veteran 
currently has cardiomyopathy, or residuals 
of cardiomyopathy treated in 1990.  With 
respect to the veteran's hypertension, and 
to any cardiomyopathy or residuals of 
cardiomyopathy, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the disorder 
is proximately due to or the result of the 
veteran's diabetes mellitus.

2.  The RO should schedule the veteran for 
a VA neurology examination to address the 
existence and likely etiology of any 
current peripheral neuropathy.  The 
examiner must be provided with the 
veteran's claims file for review.  Any 
necessary tests or studies should be 
performed.  The examiner should indicate 
whether the veteran currently has 
peripheral neuropathy.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the current peripheral neuropathy is 
proximately due to or the result of the 
veteran's diabetes mellitus.



3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the veteran's claims 
can be granted.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



